Per Curiam.  Consideration: Statute of Frauds. There is no evidence tending to prove that Killough & Erwin received any money for the use- of Payne. There was only a promise by them to accept the draft of Reeves in favor of Payne. The consideration of this promise was the payment, by-Edgar, Gage & Co., of an undisputed debt due from them to’ Killough & Erwin, which was evidenced by a draft accepted' by Edgar, Gage & Co. in favor of Killough & Erwin; but the payment of a sum which one is already legally bound to pay is not a valid consideration for a contract. There being no new consideration for the promise by Killough & Erwin to pay Payne’s debt, it is a collateral undertaking within the statute of frauds and is void. Chapline v. Atkinson, 45 Ark., 67. Reverse and remand.